Mr. JUSTICE CARTER delivered the opinion of the court: This is an appeal from the judgment of the Circuit Court of Randolph County, sitting without a jury, in favor of plaintiff-appellee for $21,642.96 against defendants-appellants, Ann Patterson, Robert Patterson, Victor Katt and Virginia L. Katt, and from an additional judgment for $7,994.54 against defendant-appellant Victor Katt. The judgment awarded was money due and owing plaintiff-appellee on a contract for services entered into with defendant-appellants. The sole defense at trial was that a novation occurred releasing the defendants-appellants from liability. On appeal, defendants-appellants claim that the trial court’s finding that no novation of contract occurred was against the manifest weight of the evidence. We have reviewed the documents introduced at trial and the testimony heard and find no scintilla of evidence of novation. We further find that no errors of law occurred and that an opinion would serve no precedential value. We therefore affirm the judgment of the Circuit Court of Randolph County pursuant to our powers under Supreme Court Rule 23. Ill. Rev. Stat. 1973, ch. 110A, par. 23. Affirmed. EBERSPACHER and KARNS, JJ., concur.